 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 1 of 51 PageID #: 2554



                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


WEST VIRGINIA STATE UNIVERSITY
BOARD OF GOVERNORS, for and on
behalf of West Virginia State
University,

          Plaintiff,

v.                                      Civil Action No. 2:17-cv-3558

THE DOW CHEMICAL COMPANY, and
UNION CARBIDE CORPORATION, and
BAYER CORPORATION, and BAYER CROPSCIENCE
LP, and BAYER CROPSCIENCE HOLDING
INC., and RHONE-POULENC INC., and
RHONE-POULENC AG COMPANY, and
RHONE-POULENC AG COMPANY, INC., and
AVENTIS CROPSCIENCE USA LP,

          Defendants.


                     MEMORANDUM OPINION AND ORDER


          Pending is a motion to remand this case to the Circuit

Court of Kanawha County filed by plaintiff West Virginia State

University Board of Governors, for and on behalf of West

Virginia State University (“WVSU” or “the University”), on

August 7, 2017.    As will be noted, defendants have filed

supplemental submissions that they offer, as impacting the

motion to remand, on each July 18, 2018, November 6, 2018, and

March 5, 2019.
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 2 of 51 PageID #: 2555



                 I.   Factual and Procedural Background


             This case arises from the contamination of groundwater

beneath land owned by WVSU and adjacent to a 433-acre industrial

park in Institute, West Virginia owned or operated by all

defendants at times relevant to this action (“the facility”).

First Amended Compl. (“Am. Compl.”) ¶¶ 15-20; Notice of Removal

(“Not. Rem.”) ¶¶ 7-8; Pl.’s Mem. Supp. Mot. Remand (“Pl.’s

Mem.”) at 3.     The facility consists of two distinct areas: a

chemical manufacturing plant and wastewater treatment unit.

Not. Rem. ¶ 8.


             WVSU is a university founded by land-grant and under

the authority of the West Virginia State University Board of

Governors.     Am. Compl. ¶ 2; W. Va. Code § 18B-2A-1(b).        In or

about 1947, Union Carbide Corporation (“UCC”) purchased the

facility and began manufacturing various hydrocarbon and

agricultural products at the chemical plant.         Am. Compl. ¶ 15;

Not. Rem. ¶ 9.     At that time, WVSU was separated from the

chemical plant by less than a quarter mile, with the West

Virginia Rehabilitation Center (“Rehabilitation Center”)

occupying the land between them.        Am. Compl. ¶ 15.    In or about

2014, WVSU acquired the former Rehabilitation Center land,

extending their property to be immediately adjacent to the

facility.    Id. ¶ 18.   UCC, now a subsidiary of Dow Chemical



                                    2
    Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 3 of 51 PageID #: 2556



Company, reacquired the facility in 2015.            Id. ¶ 19; Not. Rem.

¶ 9.


             Because the facility treats, stores, and disposes of

potentially hazardous wastes, it is subject to Subtitle C of the

Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C.

§§ 6921–6939g, which created “a comprehensive cradle-to-grave

regulatory program for hazardous waste management.”1             See RCRA

Orientation Manual at I-5, Ex. 8 to Notice of Removal; Notice of

Removal (“Not. Rem.”) ¶¶ 1-3; Pl.’s Mem. at 4.


             In 1984, the United States Environmental Protection

Agency (“EPA”) initiated a corrective permitting action to

identify and remediate onsite Solid Waste Management Units

(“SWMUs”).      Not. Rem. ¶ 11.     The EPA issued a preliminary RCRA

corrective action permit, also referred to as a RCRA CA Permit,

in 1988 to Rhone-Poulenc — which purchased the facility in 1986.

Id.    In December 1990, the EPA issued a revised final RCRA CA

Permit, which was effective January 1991 to January 2001, and

subsequently extended until the effective date of any new




1 Subtitle C of RCRA focuses on hazardous solid waste
requirements while Subtitle D, 42 U.S.C. §§ 6941–6949a, the
other major program that comprises RCRA, is dedicated to non-
hazardous solid waste. See EPA RCRA Overview at 1, Ex. 7 to
Not. Rem.; RCRA Orientation Manual at I-2, Ex. 8 to Not. Rem.;
see also Envtl. Def. Fund v. U.S.E.P.A., 852 F.2d 1309, 1310
(D.C. Cir. 1988).


                                       3
    Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 4 of 51 PageID #: 2557



corrective action permit issued by the EPA.            Id.; Permit for

Corrective Action (“RCRA CA Permit”), Ex. 18 to Not. Rem;

Corrective Measures Proposal at 6, Ex. 15 to Not. Rem.2


             Though the EPA issued the RCRA CA Permit, it delegated

authority to the West Virginia Department of Environmental

Protection (“WVDEP”) to separately issue a Hazardous Waste

Management Permit (“Waste Permit”) under the state’s Hazardous

Waste Management Act.        See 42 U.S.C. § 6926(b); W. Va. Code

§§ 22-18-4, 22-18-8; 40 C.F.R. § 270.51.3           The current Waste

Permit was renewed by the WVDEP in 2014, effective until 2024.4

See Waste Permit at 3-4, 9-11, Ex. B to Pl.’s Mot Remand.5

Inasmuch as the EPA authorized West Virginia’s hazardous waste

program to implement corrective action, including corrective

action permitting responsibilities under RCRA sections 3004(u)

and (v), the EPA requested that the WVDEP incorporate the


2 All references to the Corrective Measures Proposal utilize the
pagination generated by the Electronic Case Filing system.
3 “In a State with a hazardous waste program authorized under 40

CFR part 271, if a permittee has submitted a timely and complete
application under applicable State law and regulations, the
terms and conditions of an EPA-issued RCRA permit continue in
force beyond the expiration date of the permit, but only until
the effective date of the State’s issuance or denial of a State
RCRA permit.” 40 C.F.R. § 270.51(d).
4 The 2014 permit was issued to Bayer CropScience LP.  For
background, Rhone-Poulenc became Aventis CropScience in January
2000, and Aventis CropScience subsequently became Bayer
CropScience in 2002. See Proposal at 6, Ex. 15 to Not. Rem.
5 All references to the Waste Permit utilize the pagination

generated by the Electronic Case Filing system.


                                       4
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 5 of 51 PageID #: 2558



requirements of the RCRA CA Permit into the renewed 2014 Waste

Permit, which WVDEP did.     See Waste Permit at 37, Ex. B to Pl.’s

Mot Remand; see also West Virginia: Final Authorization of State

Hazardous Waste Management Program Revisions, 78 Fed. Reg.

70,225, 70,229 (Nov. 25, 2013) (to be codified at 40 C.F.R. pt.

271); West Virginia: Final Authorization of State Hazardous

Waste Management Program Revision, 68 Fed. Reg. 59,542 (Oct. 16,

2003) (to be codified at 40 C.F.R. pt. 271).


             Nonetheless, the EPA remained the lead agency for

implementing the RCRA CA Permit, and the WVDEP and EPA agreed in

2011 that the corrective measures for the wastewater treatment

unit would be addressed by the RCRA CA permit issued for the

main chemical plant.    Corrective Measures Proposal at 6, Ex. 15

to Not. Rem.


             Since the EPA issued the RCRA CA Permit, the facility

has undergone dozens of investigations, permitting cycles, and

remediation activities with the oversight of the EPA and WVDEP.

Not. Rem. ¶¶ 11-12, 14; see Corrective Measures Proposal at

Table 1-1, Investigation, Permitting, and Remedial Action

Timeline, Ex. 15 to Not. Rem., Ex. F to Pl.’s Mem.; W. Va. Code

§ 22-18-4.    Throughout the relevant period, and continuing

today, certain contaminants were released from the facility into

the groundwater that has migrated onto WVSU property.           Am.



                                    5
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 6 of 51 PageID #: 2559



Compl. ¶¶ 26; Pl.’s Mem. at 4.      These contaminants include 1,4

dioxane, 1,1 dichloroethane, and chloroform which are volatile

and semivolatile organic compounds that can migrate upward

through soil and vaporize into the air.        Am. Compl. ¶ 21; Pl.’s

Mem. at 4.    All three of these contaminants have been classified

by the EPA as probable human carcinogens.         Am. Compl. ¶ 23;

Pl.’s Mem. at 4.


             Despite the nature of these chemicals, testing

conducted in 2013 concluded that the contaminated groundwater

poses no current risk to human health on the WVSU property,

though these conclusions were based on the fact that there are

no drinking water wells on the WVSU property and no occupied

buildings in the area investigated on the WVSU property.           Pl.’s

Mem. at 5; Not. Rem. ¶¶ 25-26, 28; Aug. 5, 2013 Ch2M Technical

Memorandum at 6-7, Ex. C to Pl.’s Mem.        In 2014, the EPA

approved a UCC report summarizing the 2013 investigation of the

WVSU property, which included the recommendation of placing an

environmental covenant on WVSU property prohibiting the use of

groundwater, requiring a vapor barrier for new buildings

constructed on the property, and prohibiting “residential reuse”

of the property.     See Email from William Wentworth, Ex. 30 to

Not. Rem.; Aug. 5, 2013 Ch2M Technical Memorandum at 8, Ex. C to

Pl.’s Mem.    The environmental covenant recommendation was also




                                    6
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 7 of 51 PageID #: 2560



included in a 2016 report submitted to the EPA summarizing

subsequent investigations of the WVSU property and, in July

2016, the EPA stated that it “agree[d] with the conclusions

presented in that report” as well.       Not. Rem. ¶¶ 31-32; April

16, 2016 Ch2M Technical Memorandum at 14, Ex. 31 to Not. Rem.;

July 18, 2016 Letter from William Wentworth, Ex. 32 to Not. Rem.


          The RCRA CA Permit issued by the EPA in 1990 provides

that, pursuant to § 3004(u) of RCRA and 40 C.F.R. § 264.101,

operators of the facility must take corrective action as

necessary to protect human health and the environment for

release of hazardous waste or hazardous constituents from any

solid waste management unit (“SMWUs”) at the facility.           42

U.S.C. § 6924(u); 40 C.F.R. § 264.101(a); RCRA CA Permit at 11,

Ex. 18 to Not. Rem; see also Waste Permit at 37-38.          The RCRA CA

Permit requires the permittee to follow a corrective action

process that starts with conducting an initial Verification

Investigation and, if necessary, a RCRA Facility Investigation

(“RFI”) for suspected releases from specific SWMUs identified in

the permit, and a Corrective Measures Study.         RCRA CA Permit at

11, Ex. 18 to Not. Rem.     If the EPA approves the Corrective

Measures Study Report and finds that corrective measures are

necessary, it will propose a major permit modification,




                                    7
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 8 of 51 PageID #: 2561



including the opportunity for a public notice period.           Id. at

11, 27; 42 U.S.C. § 6925(c); 40 C.F.R. § 270.41.


            With respect to the proposed environmental covenant,

although facility owners or operators must take corrective

action “beyond the facility boundary where necessary to protect

human health and the environment,” they may only do so with the

consent of the off-site property owner.        42 U.S.C. § 6924(v), 40

C.F.R. § 264.101(c).


            UCC submitted a Corrective Measures Proposal

(“Proposal”) dated December 2016, addressing the contaminated

groundwater, to the EPA for review and approval.          See Not. Rem.

¶ 34; Letter to Bill Wentworth, dated Jan. 6, 2017, Ex. 15 to

Not. Rem.; Proposal, Ex. 15 to Not. Rem.        The Proposal

recommended that WVSU sign an environmental covenant “that

prohibits the construction of occupied structures over areas of

identified [vapor intrusion] risk, unless a [vapor intrusion]

mitigation is completed, and that restricts groundwater

extraction except for remediation purposes or to support

subsurface construction.”     Proposal at 5, 10-11.       The Proposal

made no mention of compensation to WVSU for the impact on its

property.    See id.


            On April 10, 2017, the EPA informed defendants that

the Proposal did not meet the requirements of the facility’s


                                    8
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 9 of 51 PageID #: 2562



corrective action permit insofar as it only contained some of

the necessary elements of a Corrective Measures Study.           Email

from Eric Weissbart, Ex. A to Pl.’s Reply.         For instance, the

Proposal did not reference an EPA-approved RFI process, include

a comprehensive current status of the facility, or include

numeric media cleanup standards.        Id.   In May 2017, a meeting

was held between representatives of the EPA, WVDEP, and

defendants.    See Meeting Summary, prepared June 8, 2017, Ex. 6

to Not. Rem.    At that meeting, the EPA indicated that it

“approved and endorsed” the submitted documents pertaining to

WVSU and that, with respect to WVSU, “[n]o further work is

necessary to address RCRA corrective action related to Institute

site.”   Id. at 2.   Going forward, the Proposal was referred to

as a Corrective Measures Study (“CMS”).         Id.


             At this time, WVSU has not agreed to abide by the

proposed environmental covenant.        Not. Rem. at p. 3.     On April

27, 2017, WVSU brought this action in the Circuit Court of

Kanawha County seeking additional remedial measures to address

the contamination of its property.        See Compl.    WVSU filed its

First Amended Complaint on June 6, 2017, asserting several state

and common law causes of actions and seeking declaratory

judgment, injunctive relief, and punitive damages.           Am. Compl.

¶¶ 34-108.




                                    9
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 10 of 51 PageID #: 2563



           Defendants timely removed the action to this court on

July 7, 2017, invoking this court’s federal question, diversity

jurisdiction, and federal officer jurisdiction pursuant to 28

U.S.C. §§ 1331, 1332, 1441, 1442, and 1446.         Not. Rem. at p. 1.

Defendants assert federal question jurisdiction on grounds that

“plaintiff’s claims represent a direct challenge to an ongoing

EPA cleanup,” and “largely see[k] to supplant the . . .

cleanup,” which, defendants contend, raises a federal issue.

Id. ¶¶ 52-53.    Defendants also argue that there is diversity

jurisdiction, maintaining that WVSU is not an agency or alter

ego of the state of West Virginia.        Id. ¶¶ 66-67.     Finally,

defendants assert federal officer removal because they claim to

be acting under the direction of federal officers who are

supervising the environmental remedial activities.           Id. ¶¶ 58-

59.


           Plaintiff filed its motion for remand on August 7,

2017, contesting all three bases of removal and seeking an award

of attorney’s fees as authorized by 28 U.S.C. § 1447(c).            WVSU

maintains that their complaint asserts only state law causes of

action that do not raise a federal issue.         Pl.’s Mem. at 1-2,

13.   Additionally, plaintiff states that the EPA’s role in

approving any RCRA-compliant corrective action proposal does not

produce federal officer status for the purpose of federal




                                    10
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 11 of 51 PageID #: 2564



question removal.    Id. at 19-20.       Finally, WVSU asserts that, as

a public university, it is appropriately considered an arm of

the state that does not have citizenship for diversity

jurisdiction analysis.     Id. at 21.


           As this motion was pending, defendants made a

supplemental submission on July 18, 2018 informing the court

that the EPA issued a Statement of Basis (“SB”) on July 13, 2018

describing the information submitted during the Verification

Investigation, RFI, and CMS processes, and soliciting public

comment on its proposed Final Remedy.         See Suppl. Submission

Regarding EPA’s Statement of Basis (“Suppl. No. 1”); SB at 3,

Ex. A to Suppl. No. 1.     The SB provides that once the WVDEP

issues its corrective action permit, referred to as a State CA

Permit, the “EPA’s Final Remedy will be enforceable under the

State CA Permit and EPA will terminate the Federal CA Permit”

previously issued by the EPA.       See SB at 3, Ex. A to Suppl.

No. 1.


           On November 6, 2018, defendants made a second

supplemental submission informing the court that the public

comment period on the Final Remedy proposed in the SB had

concluded and that the EPA issued a Final Decision and Response

to Comments (“Final Decision” or “FDRTC”) on October 24, 2018.

See Suppl. Submission Regarding EPA’s Final Decision (“Suppl.



                                    11
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 12 of 51 PageID #: 2565



No. 2”).   The EPA determined that modifications to the proposed

Final Remedy were unnecessary, and the remedy selected in the SB

became the Final Decision.      FDRTC at 1, Ex. A to Suppl. No. 2.


             The EPA’s Response to Comments specifically addressed

comments from WVSU, stating that “EPA disagrees with the

University’s comment that the proposed remedy is insufficiently

protective with respect to the University.         As stated in the SB,

from 2013 to 2016, at the direction and oversight of EPA, UCC

investigated groundwater along the eastern boundary of the

Facility.”    See FDRTC, Attachment B at 6, Ex. A to Suppl. No. 2.

Based on a subsequent Human Health Risk Assessment conducted by

UCC, “EPA determined no groundwater constituents pose a current

risk to human health at the University property because the

University is on public water and groundwater from beneath the

University is not a drinking water source.         In addition, EPA’s

Final Remedy restricts groundwater use on the University

property thereby eliminating future unacceptable exposures to

groundwater.”    Id.   On March 5, 2019, defendants provided a

third supplemental submission to inform the court that the WVDEP

issued a State CA Permit on February 22, 2019, which

incorporated the EPA’s Final Remedy.        See Suppl. Submission

Regarding RCRA CA (“Suppl. No. 3”); State CA Permit, Ex. A to

Suppl. No. 3.




                                    12
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 13 of 51 PageID #: 2566



                         II.   Governing Standard


           “Federal courts are courts of limited jurisdiction.

They possess only that power authorized by Constitution and

statute, which is not to be expanded by judicial decree.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994) (citations omitted).      Title 28 U.S.C. § 1441(a) governs

federal removal jurisdiction, allowing the removal of “any civil

action brought in a State court of which” the district court

would “have original jurisdiction.”        28 U.S.C. § 1441(a).


           Federal courts have original jurisdiction over two

general types of civil actions: (1) cases “arising under the

Constitution, laws, or treaties of the United States” (i.e.,

“federal question jurisdiction”), 28 U.S.C. § 1331; and

(2) cases in which there is complete diversity of citizenship

among the parties and the amount in controversy exceeds $75,000

(i.e., “diversity jurisdiction”), 28 U.S.C. § 1332(a).             Home

Depot U. S. A., Inc. v. Jackson, 139 S. Ct. 1743, 1746 (2019).

Federal courts also have original jurisdiction over cases

brought against federal officers or agencies.          28 U.S.C.

§ 1442(a)(1).


           Federal question jurisdiction applies in “cases in

which a well-pleaded complaint establishes either [1] that

federal law creates the cause of action or [2] that the


                                    13
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 14 of 51 PageID #: 2567



plaintiff’s right to relief necessarily depends on resolution of

a substantial question of federal law.”         Franchise Tax Bd. v.

Constr. Laborers Vacation Tr., 463 U.S. 1, 27–28 (1983); Battle

v. Seibels Bruce Ins. Co., 288 F.3d 596, 606-07 (4th Cir. 2002).

Federal officer removal is appropriate when an action is brought

against “[t]he United States or any agency thereof or any

officer (or any person acting under that officer) of the United

States or of any agency thereof, in an official or individual

capacity, for or relating to any act under color of such

office.”   28 U.S.C. § 1442(a)(1).


           The burden of establishing removal jurisdiction rests

on the removing party.     Mulcahey v. Colum. Organic Chem. Co., 29

F.3d 148, 151 (4th Cir. 1994).       “Any doubts concerning the

propriety of removal must be resolved in favor of retained state

court jurisdiction.”     Marshall v. Manville Sales, Corp., 6 F.3d

229, 232 (4th Cir. 1993).      However, the usual presumption

against retaining jurisdiction does not apply to federal officer

removal, as “the right of removal conferred by § 1442(a)(1) is

to be broadly construed.”      Kolibash v. Comm. on Legal Ethics of

W. Virginia Bar, 872 F.2d 571, 576 (4th Cir. 1989); see also

Watson v. Philip Morris Companies, Inc., 551 U.S. 142, 147

(2007) (“[T]his Court has made clear that [§ 1442(a)(1)] must be

‘liberally construed.’”) (quoting Colorado v. Symes, 286 U.S.




                                    14
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 15 of 51 PageID #: 2568



510, 517 (1932)).    As the parties have relied on § 1442 as one

basis for jurisdiction, the court will not presume that federal

jurisdiction is inapplicable when considering their arguments as

to that provision.


                               III. Analysis


           Each basis for removal asserted by the defendants will

be considered in turn.


  A. Federal Question Removal


           Though defendants acknowledge that plaintiff’s

complaint does not assert a federal cause of action, they

nonetheless state that federal question jurisdiction is

appropriate because WVSU’s state law claims constitute a

“challenge” to an EPA cleanup and thus necessarily raises

federal question jurisdiction.


     i.    Artful Pleading Doctrine


           First, defendants rely on an “independent corollary”

to the well-pleaded complaint rule known as the artful-pleading

doctrine, which provides that “a plaintiff may not defeat

removal by omitting to plead necessary federal questions.”            See

Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 475 (1998)

(quoting Franchise Tax Bd., 463 U.S. at 22).          “Under the artful-



                                    15
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 16 of 51 PageID #: 2569



pleading doctrine, a federal court will have jurisdiction if a

plaintiff has carefully drafted the complaint so as to avoid

naming a federal statute as the basis for the claim, and the

claim is in fact based on a federal statute.”          Mikulski v.

Centerior Energy Corp., 501 F.3d 555, 561 (6th Cir. 2007)

(citing Franchise Tax Bd., 463 U.S. at 22); see also Federated

Dep’t Stores v. Moitie, 452 U.S. 394, 397 n.2 (1981)).


           Defendants maintain that even though the amended

complaint does not include any federal causes of action, it was

“artfully pleaded” to avoid federal question jurisdiction.

Defendants contend, without specification, that WVSU’s complaint

“seeks to ‘challenge’ an environmental cleanup being supervised

by the EPA by requesting judicial orders that would dictate

remedial actions or interfere with an ongoing cleanup.”            Not.

Rem. ¶ 47; Defs.’ Resp. at 9-12.


           Conspicuous in its absence, defendants do not cite any

federal statutes that govern a purported federal cause of action

here.   Defendants refer repeatedly to “challenges” to EPA

“cleanups” based on a series of cases that specifically related

to “challenges” to cleanups under the Comprehensive

Environmental Response, Compensation & Liability Act (“CERCLA”),

also known as the Superfund statute.        See Lehman Bros Inc. v.

City of Lodi, 333 F. Supp. 2d 895, 903, 906 (E.D. Cal. 2004)



                                    16
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 17 of 51 PageID #: 2570



(finding that plaintiff’s “contract-related claims have

‘artfully pleaded’ a federal question as state law claims,

namely whether the Investment Contract constitutes a ‘challenge’

to CERCLA” where there were cost recovery and contribution

claims under CERCLA and the litigation delayed possible CERCLA

remediation at the site);      N. Penn Water Auth. v. Bae Sys., No.

04-5030, 2005 U.S. Dist. LEXIS 10210, at *7, *20-28 (E.D. Pa.

May 25, 2005) (denying motion to remand because plaintiff’s

state law claims related to Superfund site constituted a

challenge to CERCLA cleanup over which the court had original

jurisdiction under CERCLA § 113(b)); See Not. Rem. ¶¶ 47-57.


           The facility here is a RCRA site, not a Superfund

site.   Unlike the cases they cite in support of removal,

defendants do not provide any basis to show that the facility

qualifies as a CERCLA cleanup.       Section 113(b) of CERCLA

provides that federal district courts “shall have exclusive

original jurisdiction over all controversies arising under

[CERCLA].”   42 U.S.C. § 9613(b).        Section 113(h) of CERCLA then

strips federal courts of this jurisdiction, providing that “[n]o

Federal court shall have jurisdiction under Federal law other

than under [28 U.S.C. § 1332] (relating to diversity of

citizenship jurisdiction) or under State law which is applicable

or relevant and appropriate . . . to review any challenges to




                                    17
    Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 18 of 51 PageID #: 2571



removal or remedial action selected under [CERCLA § 104],6 or to

review any order issued under [CERCLA § 106],”7 except in one of

five specified exceptions, none of which are relevant here.8               42

U.S.C. § 9613(h) (emphasis added); see Hanford Downwinders

Coal., Inc. v. Dowdle, 71 F.3d 1469, 1474 (9th Cir. 1995).


              However, RCRA explicitly preserved other causes of

action, including state law causes of action, stating that

“[n]othing in this section shall restrict any right which any




6 CERCLA § 104 authorizes the President to act “to remove or
arrange for the removal of, and provide for remedial action
relating to such hazardous substance, pollutant, or
contaminant.” 42 U.S.C. § 9604.
7 Section 106 of CERCLA, the second section referenced in

§ 133(h), allows the President to initiate an injunctive
abatement action to potentially responsible private parties to
clean up their own hazardous messes. 42 U.S.C. § 9606.
8 The five exceptions are:


        (1) An action under [42 U.S.C. § 9607] to recover response
        costs or damages or for contribution.
        (2) An action to enforce an order issued under [42 U.S.C.
        § 9606(a)] or to recover a penalty for violation of such
        order.
        (3) An action for reimbursement under [42 U.S.C.
        § 9606(b)(2)].
        (4) An action under [42 U.S.C. § 9659] (relating to
        citizens suits) alleging that the removal or remedial
        action taken under [42 U.S.C. § 9604] or secured under [42
        U.S.C. § 9606] was in violation of any requirement of this
        chapter. Such an action may not be brought with regard to
        a removal where a remedial action is to be undertaken at
        the site.
        (5) An action under [42 U.S.C. § 9606] in which the United
        States has moved to compel a remedial action.

42 U.S.C. § 9613(h)(1)-(5).


                                       18
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 19 of 51 PageID #: 2572



person (or class of persons) may have under any statute or

common law to seek enforcement of any standard or requirement

relating to the management of solid waste or hazardous waste, or

to seek any other relief.”      42 U.S.C. § 6972(f); see also

Feikema v. Texaco, 16 F.3d 1408, 1414-15 (4th Cir. 1994).               RCRA

imposes the minimum standard of remediation and corrective

action with which defendants must comply, see 40 C.F.R.

§ 264.100, but WVSU is free to seek and obtain additional or

alternative relief to the extent it is entitled to that relief

under state law.


           The First Amended Complaint only brings state law

claims of declaratory judgment, injunctive relief, and punitive

damages and asserts claims for negligence, public nuisance,

private nuisance, trespass, strict liability, and unjust

enrichment.   Am. Compl. ¶¶ 34-108.       RCRA grants federal

jurisdiction over citizen suits brought for a “violation of any

permit, standard, regulation, condition, requirement,

prohibition or order which has become effective pursuant to this

chapter,” or those brought against a person or entity “who has

contributed or who is contributing to the past or present

handling, storage, treatment, transportation, or disposal of any

solid or hazardous waste which may present an imminent and

substantial endangerment to health or the environment.”            42




                                    19
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 20 of 51 PageID #: 2573



U.S.C. § 6972(a)(1).     RCRA prohibits these citizen suits if “the

EPA or the state has already ‘commenced and is diligently

prosecuting’ a RCRA enforcement action,” which is not the case

here.   United States v. State of Colo., 990 F.2d 1565, 1578

(10th Cir. 1993) (quoting 42 U.S.C. § 6972(b)(1)(B)).


           More importantly, defendants offer no argument or

support to show that plaintiff challenges CERCLA activities as

defined under § 113(h).      WVSU argues that insofar as defendants

must act according to a RCRA CA Permit, ultimately issued on

February 22, 2019 following the EPA’s Final Decision, it only

“constitutes compliance . . . with [RCRA]” rather than a

remedial “cleanup” under CERCLA.         See 40 C.F.R. § 270.4.

Accordingly, the court need not decide whether the state law

claims constitute a “challenge” inasmuch as they do not relate

to a CERCLA cleanup in the first place.


     ii.   Grable Factors


           Even if the “artful pleading” doctrine does not confer

federal question jurisdiction, defendants argue that this case

“necessarily raises” a federal question.         In addition to civil

actions “arising under” federal law where “federal law creates

the cause of action asserted,” there remains a “special and

small category” of cases that warrant federal question

jurisdiction even where a plaintiff advances only state law


                                    20
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 21 of 51 PageID #: 2574



claims.   Gunn v. Minton, 568 U.S. 251, 257–58 (2013).

“[F]ederal jurisdiction over a state law claim will lie if a

federal issue is: (1) necessarily raised, (2) actually disputed,

(3) substantial, and (4) capable of resolution in federal court

without disrupting the federal-state balance approved by

Congress.”    Id. at 258 (citing Grable & Sons Metal Prods. v.

Darue Eng’g & Mfg., 545 U.S. 308, 313-314 (2005)).


             The Supreme Court has stated that “conditions of

comity make us reluctant to snatch cases which a State has

brought from the courts of the State, unless some clear rule

demands it.”    Franchise Tax Bd., 463 U.S. at 21 n. 22.          Federal

jurisdiction is generally disfavored for cases that involve

substantial questions of state law, and state courts are often

“competent to apply federal law, to the extent it is relevant.”

Empire HealthChoice Assur., Inc. v. McVeigh, 547 U.S. 677, 701

(2006); see Bender v. Jordan, 623 F.3d 1128, 1130 (D.C. Cir.

2005); Lontz v. Tharp, 413 F.3d 435, 441 (4th Cir. 2005).

Jurisdiction is “determined from what necessarily appears in the

plaintiff’s statement of his own claim in the bill or

declaration.”     Taylor v. Anderson, 234 U.S. 74, 75 (1914).


             In determining whether WVSU’s First Amended Complaint

“necessarily raises” a federal issue, it is important to assess

the causes of action to determine whether the resolution of any



                                    21
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 22 of 51 PageID #: 2575



claim also requires the resolution of any portion of RCRA.            See

Grable 545 U.S. at 314-15.      If there is any legal theory which

allows for the resolution of WVSU’s claims through the

application of state law alone, then a federal issue is not

“necessarily raised.”     Flying Pigs, LLC v. RRAJ Franchising,

LLC, 757 F.3d 177, 182 (4th Cir. 2014) (“[A] plaintiff’s right

to relief for a given claim necessarily depends on a question of

federal law only when every legal theory supporting the claim

requires the resolution of a federal issue.”) (quoting Dixon v.

Coburg Dairy, Inc., 369 F.3d 811,816 (4th Cir. 2004) (en banc))

(emphasis in original).      The existence of any available federal

law defenses does not create a federal question.          Caterpillar,

Inc. v. Williams, 482 U.S. 386, 398-99 (1987) ([T]he presence of

a federal question . . . in a defensive argument does not

overcome the paramount polic[y] . . . that the plaintiff may, by

eschewing claims based on federal law, choose to have the cause

heard in state court.”).


           Defendants again rely on the contention that

plaintiffs seek to “challeng[e] an ongoing federal environmental

action” to show that the complaint “necessarily raises” several

“substantial” and “disputed” questions.         Defs.’ Resp. at 14.      As

the court already finds that the purported “challenge” does not




                                    22
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 23 of 51 PageID #: 2576



confer federal jurisdiction in this case, it need not rehash

those arguments again.


            Still, defendants argue that the requested injunctive

relief raises the question of whether the whole case “should be

dismissed or dismissed pending completion of the EPA’s

investigation and remediation activities.”         Defs.’ Resp. at 14-

15.   They maintain that granting the relief sought in the

complaint raises “substantial” federal issues inasmuch as the

complaint seeks various remedial measures that impact the EPA-

approved plan and thereby undermine the consistency of the

federal statutory regime.      In addition to a request for an order

to remove and remediate the contamination and conduct post-

remediation studies and monitoring, defendants point to the

request that they “must cease and desist from operating their

facility” until they prevent further contaminating of WVSU’s

property.    Am. Compl. ¶¶ 36, 45.


            WVSU’s First Amended Complaint does not “necessarily

raise” any federal issue.      All of WVSU’s claims turn on

questions of pure state law, including traditional tort law,

questions of duty, breach, causation, and damages.           See also

Giles v. Chicago Drum, Inc., 631 F. Supp. 2d 981, 989-90 (N.D.

Ill. 2009) (remanding case even where resolution of the

conspiracy claim may interpret and apply RCRA terms governing



                                    23
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 24 of 51 PageID #: 2577



the lawfulness of defendants’ conduct); DeLuca v. Tonawanda Coke

Corp., No. 2:10-cv-0859, 2011 U.S. Dist. LEXIS 96110, at *14-16

(W.D.N.Y. Aug. 25, 2011) (remanding case asserting only state

law claims despite existence of related RCRA investigation and

enforcement).    The RCRA site here is defendants’ facility, not

WVSU’s property, which only related to the corrective action

insofar as the EPA recommended, but did not impose, an

environmental covenant.


           The court must also respect the federal-state balance.

See Franchise Tax Bd., 463 U.S. at 22 n.22 (“[C]onsiderations of

comity make us reluctant to snatch cases which a State has

brought from the courts of that State, unless some clear rule

demands it.”).    Although the EPA approved the Final Remedy, the

corrective action at issue here was ultimately set forth in the

2019 permit issued by WVDEP.       The EPA authorized West Virginia

to administer and enforce the corrective action at issue here.

See 42 U.S.C. § 6926(b); State CA Permit, Ex. A to Suppl. No. 3.

Even if plaintiffs’ claims touch on the plans approved in the

RCRA CA Permit, WVSU, as an alter ego of the West Virginia, has

an interest in having its state law claims heard in state court.


           Accordingly, the court does not have federal question

jurisdiction over this case pursuant to 28 U.S.C. § 1331.




                                    24
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 25 of 51 PageID #: 2578



  B. Diversity


           Defendants assert that complete diversity exists in

this matter.   They state that, although WVSU is a public

university, it is not an arm, alter ego, or agency of the state

of West Virginia, and, therefore, is a citizen of West Virginia.

Because all defendants are citizens of other states, they

maintain that this court has proper diversity jurisdiction

pursuant to 28 U.S.C. § 1332(a)(1).        WVSU contests the

characterization of the university as anything other than an

agency of the state.


           A state is not a citizen for purposes of diversity

jurisdiction, and an action between a state and a citizen of

another state does not create federal diversity jurisdiction.

Moor v. County of Alameda, 411 U.S. 693, 717 (1973); Postal

Telegraph Cable Co. v. Alabama, 155 U.S. 482, 487 (1894); Md.

Stadium Auth. v. Ellerbe Becket, Inc., 407 F.3d 255, 260 (4th

Cir. 2005).    “[P]ublic entities and political subdivisions . . .

are also not ‘citizens of a state’ if they are an ‘arm or alter

ego of the State.’”     Md. Stadium Auth., 407 F.3d at 260 (citing

Moor, 411 U.S. at 717-18).      Accordingly, if WVSU is an “arm or

alter ego” of the State of West Virginia there is no diversity

jurisdiction in this case.      See W. Va. Bd. of Governors ex rel.

W. Va. Univ. v. Rodriguez, 543 F. Supp. 2d 526, 529-30, 535



                                    25
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 26 of 51 PageID #: 2579



(N.D.W. Va. 2008) (“hold[ing] that West Virginia University and

its Board of Governors are arms and alter egos of the State of

West Virginia”).


           “Because the question of whether an entity is an alter

ego of the state is a highly fact-intensive undertaking,

[courts] go into some detail regarding the University’s

structure and operations.”      Md. Stadium Auth., 407 F.3d at 257.

The Fourth Circuit has applied a four factor test when making

this determination: (1) whether judgment will have an effect on

the state treasury; (2) whether the entity exercises a

significant degree of autonomy from the state; (3) whether the

entity is involved in local versus statewide concerns; and

(4) how the entity is treated as a matter of state law.            Ram

Ditta v. Md. Nat’l Capital Park & Planning Comm’n, 822 F.2d 456,

457-58 (4th Cir. 1987); Rodriguez 543 F. Supp. 2d at 530.

“[T]he impact of the litigation on the state treasury remains

the most salient factor” for diversity analysis, and the

examination emphasizes “whether any recovery by the entity will

inure to the benefit of the state.”        Md. Stadium Auth. 407 F.3d

at 262.


           Public state universities are “[a]lmost universally”

considered to be alter egos of the state.         Md. Stadium Auth.,

407 F.3d at 262-63 (cataloguing decisions).         Additionally, the



                                    26
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 27 of 51 PageID #: 2580



Board of Governors of West Virginia University (“WVU”), a public

university founded by a federal land-grant act analogous to

WVSU, has been held to be an alter ego of the state of West

Virginia.    Rodriguez, 543 F. Supp. 2d at 535; NIFA Land-Grant

Colleges and Universities, Ex. D to Pl.’s Reply; Joint

Stipulation of Facts ¶¶ 1-3, ECF Nos. 64, 65 (“J. Stip.”).

“Despite this overwhelming precedent, ‘each state university

must be evaluated in light of its unique characteristics.’”             Md.

Stadium Auth., 407 F.3d at 263 (quoting Univ. of R.I. v. A.W.

Chesterton Co., 2 F.3d 1200, 1204 (1st Cir. 1993)).


            Each of the four Ram Ditta factors will be considered,

as they apply to WVSU.


     i.     Effect on State Treasury


            “Moneys paid to or held by [a] [u]niversity are state

funds.”   Rodriguez, 543 F. Supp. 2d at 533; see City of

Morgantown v. Ducker, 168 S.E.2d 298, 301 (W. Va. 1969) (“Moneys

received and administered by the board of governors are public

moneys.”); State ex rel. Board of Governors of West Virginia

University v. Sims, 59 S.E.2d 705 (W. Va. 1950).          As in West

Virginia University Board of Governors ex rel. West Virginia

University v. Rodriguez, if WVSU successfully collects damages

for the contamination of its property these funds will be paid

into the state treasury and may only be withdrawn from the


                                    27
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 28 of 51 PageID #: 2581



treasury “upon warrant issued by the auditor on the treasurer

and by the check of the treasurer upon such warrant as provided

by [W. Va. Code § 12-3-1].”      543 F. Supp. 2d at 533 (N.D.W. Va.

2008) (quoting Ducker, 168 S.E.2d at 301); see also W. Va. Code

§§ 12-2-2, 18B-10-16; Am. Compl. ¶ 110.         Even though WVSU seeks

injunctive relief in addition to monetary damages, this does not

eliminate the potential impact on the state treasury as a result

of this action.


     ii.   Autonomy from the State


           Even where a board of governors has “great latitude in

the day to day operations of [a] [u]niversity,” the board and

university may still be significantly tied to the state, such

that it cannot be said to be autonomous.         Rodriguez, 543 F.

Supp. 2d. at 533.    The court in Rodriguez analyzed twelve

factors about the governance and operations of the board of

governors of WVU, several of which apply equally to WVSU.            See

id. at 533-34; see also Md. Stadium Auth. 407 F.3d at 264.


           First, nine of the twelve members of WVSU’s board of

governors are appointed by the governor of West Virginia.            W.

Va. Code § 18B-2A-1(c)(6); see Md. Stadium Auth., 407 F.3d at

264 (cataloging cases and finding that gubernatorial appointment

is a “key indicator of state control”).         All members must take




                                    28
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 29 of 51 PageID #: 2582



an oath of office prescribed by the Constitution of West

Virginia.    W. Va. Code § 18B-2A-1(e)(2).


            Second, the nine governor-appointed members may be

removed by the governor “only in the manner prescribed by law

for the removal of the state elective officers.”          W. Va. Code

§ 18B-2A-1(e)(3).


            Third, WVSU lacks the power to tax.        J. Stip. ¶ 13;

see Rodriguez, 543 F. Supp. 2d. at 534.


            Fourth, money from WVSU accounts may only be withdrawn

via a check issued by the state treasurer.         W. Va. Code § 12-3-

1; see Ducker, 168 S.E.2d at 301.


            Fifth, checks may only be issued upon requisition by

WVSU to the state auditor.      W. Va. Code § 12-3-5; see id. § 12-

3-1.


            Sixth, WVSU employees are considered state employees

who are given the benefit of the West Virginia Public Employees

Grievance Procedure.     See id. § 6C-2-1 et seq.


            Seventh, the board of governors has the duty to

prepare an appropriations request to the West Virginia Higher

Education Policy Commission (“HEPC”), the state’s oversight




                                    29
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 30 of 51 PageID #: 2583



agency for higher education.       Id. §§ 18B-2A-4(f), 18B-1B-1, 18B-

1B-4(28).


            Eighth, the board of governors must prepare a schedule

of all tuition and fees, file this schedule with the HEPC, and

certify the schedule to the Legislative Auditor.          Id. § 18B-10-

1(e).


            Finally, WVSU must submit copies of its annual audited

financial statements to the HEPC.        Id. § 18B-5-9(a)(3).


            Defendants assert that WVSU’s representation by

private counsel, rather than the state attorney general or

special assistants to the attorney general, indicates its

autonomy from the state.      The Supreme Court of Appeals of West

Virginia has stated that “in all instances when an executive

branch or related State entity is represented by counsel before

a tribunal, the Attorney General shall appear upon the pleadings

as an attorney of record; however, this requirement does not bar

other counsel from also appearing and acting in a legal capacity

for the State entity.”       State ex rel. McGraw v. Burton, 569

S.E.2d 99, 117 (W. Va. 2002).       In contrast with this

proclamation, the board of governors has the power and duty to,

[n]otwithstanding any other provision of [the West Virginia

Code] to the contrary, acquire legal services that are necessary

. . . . [T]he governing board may, but is not required to, call


                                    30
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 31 of 51 PageID #: 2584



upon the Attorney General for legal assistance and

representation as provided by law.”        W. Va. Code § 18B-2A-4(z)

(emphasis added).


           In Rodriguez, WVU was represented solely by private

counsel.   There, as here, the court relied upon West Virginia

Code § 18B-2A-4(z) to discount the defendant’s assertion that

WVU was not an arm of the state because the action did not

involve the attorney general.       Rodriguez, 543 F. Supp. 2d at

534.   Even if the use of only private counsel indicates a lack

of autonomy, it is but one consideration to that end, and is not

dispositive of the issue.      See Md. Stadium Auth., 407 F.3d at

264-65 (considering representation by the attorney general as

one factor in its analysis).


           Because of the numerous conditions of oversight and

control executed on WVSU by the state of West Virginia, it

cannot be considered autonomous from the state.


       iii. Local Versus Statewide Concerns


           “Higher education is an area of quintessential state

concern and a traditional state governmental function.”            Md.

Stadium Auth., 407 F.3d at 265.       The legislature recognized the

importance of educating young adults when it stated that “public

higher education . . . benefit[s] the citizens of the State of



                                    31
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 32 of 51 PageID #: 2585



West Virginia,” and “post-secondary education is vital to the

future of West Virginia.”      W. Va. Code § 18B-1-1a(a), (c).

Furthermore, as a land-grant institution and to “aid in

diffusing among the people . . . useful and practical

information,” 7 U.S.C. § 341, WVSU operates extension services

related to agriculture, community and economic development, and

family and consumer sciences at field offices in Fayette,

Kanawha, Logan, Nicholas, Putnam, Raleigh, and Summers counties.

J. Stip. ¶¶ 10, 14.


           As a public university and land-grant institution,

WVSU is clearly involved in statewide concerns.          See Md. Stadium

Auth., 407 F.3d at 265 (“[T]he University [of Maryland’s]

mission, providing higher education for Maryland’s youth, is

clearly an area of statewide concern.”); Rodriguez, 54 F. Supp.

2d at 535 (finding WVU to be involved in statewide concerns

based, in part, on its mission of education).


     iv.   Treatment Under State Law


           “Although the question of whether an entity is an

alter ego of the state is a question of federal, not state, law,

the manner in which state law addresses the entity remains

‘important, and potentially controlling.’”         Md. Stadium Auth.,

407 F.3d at 265 (quoting Hall v. Med. Coll. of Ohio at Toledo,

742 F.2d 299, 304 (6th Cir. 1984)).        In making this


                                    32
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 33 of 51 PageID #: 2586



determination, “a court may consider both the relevant state

statutes, regulations, and constitutional provisions which

characterize the entity, and the holdings of state courts on the

question.”   Harter v. Vernon, 101 F.3d 334, 342 (4th Cir. 1996).


           Public universities in West Virginia are treated as

alter egos of the state.      Time and again, the Supreme Court of

Appeals of West Virginia has held WVU to be an arm of the state.

Univ. of W. Va. Bd. of Trustees ex rel. W. Va. Univ. v. Graf,

516 S.E.2d 741, 745 (W. Va. 1998); Ducker, 168 S.E.2d at 304;

Sims, 59 S.E.2d at 709.      While these cases involve WVU rather

than WVSU, both universities are land-grant institutions defined

as “state institutions of higher education” under the West

Virginia Code.    W. Va. Code § 18B-1-2(27).       Both the board of

governors of WVU and the board of governors of WVSU are

regulated under article two-a, chapter eighteen-b of the West

Virginia Code.    See W. Va. Code § 18B-2A-1 et seq.         Both

universities were founded as a result of federal land-grant

acts, with WVU as a result of the First Morrill Act, and WVSU

being founded as a result of the Second Morrill Act.           J. Stip.

¶¶ 1-3, 7; see 7 U.S.C. §§ 301 et seq, 321 et seq.


           Defendants argue that WVU and WVSU are not analogous

because they resulted from two different land-grant acts, some

thirty years apart.     The Second Morrill Act provided land-grants



                                    33
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 34 of 51 PageID #: 2587



for what have become some of the Historically Black Colleges or

Universities, and, in some instances, separate federal funds are

available to these grantees than those who were founded under

the First Morrill Act.     J. Stip. ¶¶ 4, 8; see 7 U.S.C. § 323; 34

C.F.R. § 608.2; Ex. 14 to Defs.’ Resp.        This slight difference

does not overcome the many similarities between WVU and WVSU for

the purposes of determining their treatment under state law;

furthermore, to the extent that defendants assert that these

funding differences make WVSU autonomous from the state, this

also is not dispositive of that issue.


           WVSU is properly considered an arm of the state under

the Ram Ditta factors that control in this Circuit.           As such, it

has no citizenship and the removal of this case cannot be

justified on grounds of diversity pursuant to 28 U.S.C.

§ 1332(a)(1).


  C. Federal Officer Removal


           As previously noted, defendants’ notice of removal

asserted that one basis for removal was that of federal officer

removal pursuant to 28 U.S.C. § 1442(a)(1).         Defendants state,

“this court has jurisdiction because defendants are acting under

the direction of officials at the EPA who are federal officers”

supervising the remedial cleanup activities.          Not. Rem. at p.




                                    34
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 35 of 51 PageID #: 2588



23.   In pertinent part, § 1442(a)(1) allows for removal where a

civil action is raised against:


      (1) The United States or any agency thereof or any
      officer (or any person acting under that officer) of
      the United States or of any agency thereof, in an
      official or individual capacity, for or relating to
      any act under color of such office or on account of
      any right, title or authority claimed under any Act of
      Congress for the apprehension or punishment of
      criminals or the collection of the revenue.

28 U.S.C. § 1442(a)(1) (emphasis added).


           To qualify for federal officer removal under

§ 1442(a)(1), a private defendant must establish: “(1) that it

‘act[ed] under’ a federal officer, (2) that it has ‘a colorable

federal defense,’ and (3) that the charged conduct was carried

out for on [sic, or] in relation to the asserted official

authority.”   Sawyer v. Foster Wheeler LLC, 860 F.3d 249, 254

(4th Cir. 2017) (citations omitted).


      i.   “Acting Under” a Federal Officer


           First, WVSU asserts that defendants are merely

“private actors that are following government orders to comply

with the law,” but that this does not mean that they meet the

requisite “acting under” standard.        Pl.’s Reply at 12.      WVSU

further contends that federal officer removal is improper on the

third factor because the EPA “did not, of course, direct

defendants to release the [contaminants] into the University’s


                                    35
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 36 of 51 PageID #: 2589



groundwater.    It was the release of the contaminants that gives

rise to this civil action.”      Pl.’s Mem. at 19-20.


           Regarding the first element, the phrase “acting under”

is “broad” and to be “liberally construed,” but even “broad

language is not limitless.      And a liberal construction

nonetheless can find limits.”       Watson v. Philip Morris Cos., 551

U.S. 142, 147 (2007).     Insofar as a private entity is involved,

the phrase “acting under” typically involves “a relationship

where the government exerts some ‘subjection, guidance, or

control.’” Sawyer, 860 F.3d at 255 (quoting Watson, 551 U.S. at

151).   The private entity must be engaging in “an effort to

assist, or to help carry out, the duties or tasks of the federal

superior.”     Watson, 551 U.S. at 152 (emphasis in original).


           In Watson v. Philip Morris Cos., the Supreme Court

rejected cigarette manufacturer Philip Morris’ argument that

federal officer removal was proper on the basis of heavy

regulation by the Federal Trade Commission for the testing and

labeling of cigarettes, finding that “a highly regulated firm

cannot find a statutory basis for removal in the fact of

regulation alone,” for “the help or assistance necessary to

bring a private person within the scope of the statute does not

include simply complying with the law.”         Id. at 152-53 (emphasis

in original).    This is true “even if the regulation is highly



                                    36
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 37 of 51 PageID #: 2590



detailed and even if the private firm’s activities are highly

supervised and monitored.”      Id. at 153.


           Watson noted cases where federal officer removal

applied to government contractors, “at least when the

relationship between the contractor and the Government is an

unusually close one involving detailed regulation, monitoring,

or supervision.”    Watson, 551 U.S. at 153 (citing Winters v.

Diamond Shamrock Chem. Co., 149 F.3d 387 (5th Cir. 1998)).

Indeed, “courts have unhesitatingly treated the ‘acting under’

requirement as satisfied where a contractor seeks to remove a

case involving injuries arising from equipment that it

manufactured for the government.”        Sawyer, 860 F.3d at 255

(emphasis in the original) (citing Hurley v. CBS Corp., 648 F.

App’x 299, 303 (4th Cir. 2016) and Papp v. Fore-Kast Sales Co.,

842 F.3d 805, 812 (3d Cir. 2016)).        Yet, Watson took care to

distinguish “relationships where private entities are merely

subject to federal regulation” — such as Philip Morris — “from

the relationships where the private entity contracts with the

government to fulfill a government need.”         Sawyer, 860 F.3d at

255 (citing Watson, 551 U.S. at 153-54).


           Defendants state that their “investigation and

remediation activities are being conducted under the ongoing

direction and supervision of federal officers at the EPA.”            Not.



                                    37
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 38 of 51 PageID #: 2591



Rem. ¶ 61; FDRTC, Attachment B at 6, Ex. A to Suppl. No. 2 (“As

stated in the SB, from 2013 to 2016, at the direction and

oversight of EPA, UCC investigated groundwater along the eastern

boundary of the Facility . . . .”).        Relying on two cases

decided prior to Watson, defendants claim this supervision

adequately satisfies the standard of federal officer removal.

Not. Rem. ¶¶ 59-61.


           In California v. H & H Ship Serv. Co., the Ninth

Circuit Court of Appeals found that federal officer removal was

warranted for a private defendant that was hired to assist in

conducting a CERCLA cleanup that was “supervised” and “approved”

by the United States Coast Guard.        68 F.3d 481 (table), 1995

U.S. App. LEXIS 30986, at *3-4 (9th Cir. Oct. 17, 1995).            Unlike

the present case, the private defendant in H & H did not cause

the hazardous spill itself, but rather was hired after the fact

to contain it based on the Coast Guard’s instructions.            Id.

Greene v. Citigroup, Inc., which does not state whether the

private defendant was responsible for the contamination itself,

held that the defendant “implementing a remedy for clean-up

. . . which the [EPA] had ordered pursuant to [CERCLA]” properly

removed the case when the plaintiff sought injunctive and

declaratory relief challenging the defendant’s cleanup of the

radioactive waste site.      No. 99-1030, 2000 U.S. App. LEXIS



                                    38
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 39 of 51 PageID #: 2592



11350, at *2-3 (10th Cir. May 19, 2000).         As explained above,

WVSU is not challenging an EPA-ordered cleanup nor has the EPA

taken any enforcement action related to the facility.


           Unlike the above two cases cited by defendants, a New

Jersey district court has taken up the issue of a private

defendant conducting a remedial CERCLA cleanup both before and

after the Watson decision.      See Morgan v. Ford Motor Co., No.

3:06-cv-1080, 2007 U.S. Dist. LEXIS 52944 (D.N.J. July 23,

2007).   The action was initially brought in state court by

current and former residents of the area near a contaminated

landfill site who alleged that Ford Motor Company and Ford

International Services, Inc. (collectively “Ford defendants”)

“failed to investigate and remediate the true extent and

magnitude of contamination.”       Id. at *16-17.


           The Ford defendants removed the action to federal

court under the federal officer removal statute, claiming that

their remediation activities at the landfill “were governed by

consent orders entered into with the EPA pursuant to CERCLA

. . . and [they] were therefore acting under the direction of a

federal officer.”    Id. at *17.     Although the District of New

Jersey initially denied the motion to remand, the court found it

necessary to reexamine its subject matter jurisdiction over the

action following the Watson decision.        Id. at *17-18.     Upon



                                    39
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 40 of 51 PageID #: 2593



reconsideration, the court determined that even though the Ford

defendants’ remediation “conduct was governed by a series of

administrative consent orders, and [they were] doing exactly

what the [EPA] told [them] to do,” they did not qualify for

federal officer removal because they were not “acting under” a

federal officer.    Id. at *18-20.       The court acknowledged that

“the precise issue before the Supreme Court in Watson concerned

compliance with a federal regulation, and not compliance with a

[CERCLA] consent order, [but] nonetheless [found] Watson

controlling” because “the fact that the federal government is

directing, supervising and monitoring a company’s activities

does not necessarily allow the company to remove a case to

federal court.”    Id. at *19.


           As in Morgan, the language and reasoning of Watson

forecloses federal jurisdiction in this case.          The defendants in

this action are merely operating within the highly regulated

industry related to hazardous wastes.        RCRA requires that “each

person owning or operating an existing facility or planning to

construct a new facility for the treatment, storage, or disposal

of hazardous waste . . . have a permit.”         42 U.S.C. § 6925; see

also W. Va. Code § 22-18-8.      A RCRA permit provides “conditions

necessary to achieve compliance with [RCRA] and regulations”




                                    40
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 41 of 51 PageID #: 2594



including “conditions . . . necessary to protect human health

and the environment.”     40 C.F.R. § 270.32(b)(1)-(2).


           Again, defendants’ arguments rely on cases that

concerned CERCLA cleanups rather than corrective action permits

under RCRA.   See H & H Ship Serv. Co. 1995 U.S. App. LEXIS 30986

at *3; Greene 2000 U.S. App. LEXIS 11350 at *2-3.           Though the

statutes and associated regulatory schemes share some

similarities, there are notable differences between them,

particularly with regard to the selection of remedial actions

and the role of the federal government.


           CERCLA authorizes the President to act “to remove or

arrange for the removal of, and provide for remedial action

relating to such hazardous substance, pollutant, or

contaminant.”    42 U.S.C. § 9604.       This duty of the President is

delegated to federal agencies.       40 C.F.R. § 300.100.      The lead

federal agency is responsible for conducting removal and

remedial evaluations on a site with a possible CERCLA

contamination, for conducting removal of the contaminants, and

for selecting appropriate remedial actions.         See 40 C.F.R.

§§ 300.410, 300.415, 300.420, 300.430.        The federal authority

may allow the owner or operator of a contaminated facility or

any other potentially responsible party to conduct a remedial

investigation or take part in removal, but this is at the



                                    41
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 42 of 51 PageID #: 2595



discretion of the federal agency.        See 42 U.S.C. §§ 9604(a)(1),

9622; 40 C.F.R. § 300.415(a)(2).


             RCRA, by comparison, places the responsibility for

investigation, reporting, and remediation on the owner or

operator of the facility or site itself.         A facility takes

actions in compliance with RCRA, first by applying for a permit,

and then by complying with the regulations and terms governing

that permit.    See 40 C.F.R. § 270.4 (“Compliance with a RCRA

permit . . . constitutes compliance . . . with [RCRA].”); 40

C.F.R. § 270.32(b).     In accordance with the applicable

regulations, defendants’ permit specifically requires that

“[t]he Permittee will submit a [Proposal] to address the need

for corrective action” at the facility.         Id. at 41.    The

Proposal should “develop and evaluate the corrective action

alternative(s), provide information on the effectiveness of

interim measures implemented at the Facility, and recommend

corrective measure(s) to be taken at the Facility for approval

by WVDEP.”    Id.   “If the [WVDEP] Project Manager and/or EPA

determines . . . that corrective measures for releases of

hazardous waste or hazardous constituents are necessary to

protect human health or the environment” the Permittee will be

advised of such determination in writing.         Id. at 41-42.     As

required by their RCRA permit, defendants submitted their




                                    42
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 43 of 51 PageID #: 2596



Proposal to be approved by the WVDEP and the EPA.           After

receiving final approval, defendants are now required to take

actions that have been accepted as meeting minimum RCRA

standards.


             While CERCLA focuses on the prompt removal and

remediation of contaminants by the federal government for the

public health, RCRA seeks to achieve its goals by “assuring that

hazardous waste management practices are conducted in a manner

which protects human health and the environment,” and “requiring

that hazardous waste be properly managed in the first instance

thereby reducing the need for corrective action at a future

date.”   42 U.S.C. § 6902(a)(4)-(5).       Facility operators or

owners seeking a permit under RCRA are themselves responsible

for instituting corrective action.        See 42 U.S.C. § 6924(u); 40

C.F.R. § 264.101(a).


             Another objective of RCRA is “establishing a viable

Federal-State partnership to carry out the purposes” of the

statute and to “give a high priority to assisting and

cooperating with States in obtaining full authorization of State

programs under” Subtitle C, which relates to hazardous solid

waste management.     42 U.S.C. § 6902(a)(7).      As such, the federal

government has a more significant role and greater discretion in

controlling a CERCLA cleanup when compared to a RCRA corrective



                                    43
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 44 of 51 PageID #: 2597



action.   Defendants’ proffered cases are distinguishable

inasmuch as they relate to CERCLA cleanup actions rather than

RCRA corrective actions.


           The oversight and supervision conducted by the EPA at

the facility here is indicative only of defendants’ compliance

with highly detailed statutes and regulations applicable to all

members of the industry related to hazardous waste.

Successfully invoking federal officer removal requires more,

namely, “that a private entity must be assisting the federal

government in carrying out the government’s own tasks.”            Mays v.

City of Flint, Mich., 871 F.3d 437, 444 (6th Cir. 2017) (citing

Watson, 551 U.S. at 152).


           While defendants’ conduct may be “highly supervised

and monitored,” mere compliance with the law does not amount to

“acting under” a federal officer for the purposes of 28 U.S.C.

§ 1442(a)(1).    Defendants have not established that their

investigations taken under the RCRA corrective action process

and the remediations approved by the EPA amount to “an effort to

assist, or to help carry out, the duties or tasks of the federal

superior.”   Watson, 551 U.S. at 152.




                                    44
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 45 of 51 PageID #: 2598



     ii.   “Colorable Federal Defense”


           With respect to the second factor, defendants assert

that they have a “colorable federal defense” that WVSU’s claims

are preempted by federal law and that their actions were taken

in compliance with EPA directives.        See Feikema, 16 F.3d at 1416

(“We hold that when the EPA, acting within valid statutory

authority of the RCRA and not arbitrarily, enters into a consent

order, that order will also preempt conflicting state

regulation, including a federal court order based on state

common law.”); Not. Rem. ¶ 63.       Plaintiffs do not address

whether these arguments amount to colorable federal defenses.


           Defendants only need to raise a “colorable” federal

defense, which “does not require the defendant to ‘win his case

before he can have it removed’ nor even establish that the

defense is ‘clearly sustainable.’”        Ripley v. Foster Wheeler

LLC, 841 F.3d 207, 210 (4th Cir. 2016) (quoting Willingham v.

Morgan, 395 U.S. 402, 407 (1969)); Magnin v. Teledyne Cont’l

Motors, 91 F.3d 1424, 1429 (11th Cir. 1996) (finding defendant’s

assertion that he “complied with all his federal law

obligations” adequate to show colorable federal defense).

Defendants’ preemption argument also constitutes a colorable

federal defense for removal purposes.        See Cobb v. GC Servs.,

LP, No. CV 3:16-3764, 2016 WL 7155765, at *3 (S.D.W. Va. Dec. 7,



                                    45
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 46 of 51 PageID #: 2599



2016).     Accordingly, the court finds that defendants satisfy

this factor.


     iii. Act for or Relating to Official Authority


            Prior to the 2011 amendment of 28 U.S.C. § 1442(a)(1),

an entity seeking federal officer removal had to show that the

suit was “for a[n] act under color of office,” which was

interpreted to require “a causal connection between the charged

conduct and asserted official authority.”         Sawyer 860 F.3d at

258 (quoting Jefferson County v. Acker, 527 U.S. 423, 431

(1999)).    However, in 2011, the statute was augmented by the

addition of the phrase “or relating to,” so that the action, to

be removable, may be “for or relating to any act under color of

[federal] office.”     28 U.S.C. § 1442(a)(1); see Sawyer 860 F.3d

at 258.    “This new language broadened the universe of acts that

enable federal removal such that there need only be a connection

or association between the act in question and the federal

office.”    Id. (internal citation and quotation marks omitted)

(emphasis in original).      This standard does not require

“specific government direction” or a strict causal connection

between the charged conduct and a person acting under a federal

officer.    Id.


            In Sawyer v. Foster Wheeler LLC, the Fourth Circuit

determined that the government contractor defendant adequately


                                    46
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 47 of 51 PageID #: 2600



demonstrated a “connection or association” between its failure

to warn employees of the dangers of asbestos exposure and the

“intense direction and control” asserted by the United States

Navy that prohibited it from “affix[ing] any type of warning or

caution statement to a piece of equipment intended for

installation onto a Navy vessel, beyond those required by the

Navy.”   , 860 F.3d 249, 253 (4th Cir. 2017).         The court found

that “the Navy dictated the content of warnings on [defendant’s]

boilers, and [defendant] complied with the Navy’s requirements.

That relationship was sufficient to connect the plaintiffs’

claims, which [were based on] warnings that were not specified

by the Navy, to the warnings that the Navy specified and with

which [defendant] complied.”       Id. at 258.    Thus, the plaintiff’s

claims undoubtably “‘relat[ed] to’ all warnings, given or not,

that the Navy determined in its discretion.”          Id.


           Still, a defendant must “plausibly assert that the

acts for which they have been sued were carried out ‘for or

relating to’ the alleged federal authority.”          Mayor & City

Council of Baltimore v. BP P.L.C., 388 F. Supp. 3d 538, 569 (D.

Md. 2019), as amended (June 20, 2019), aff'd, 952 F.3d 452 (4th

Cir. 2020).   Ryan v. Dow Chem. Co., 781 F. Supp. 934, 950

(E.D.N.Y. 1992) (finding that defendants could not remove under

§ 1442(a)(1) because “[a]lthough the defendants later produced




                                    47
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 48 of 51 PageID #: 2601



and delivered [the product] under the control of federal

officers, these subsequent acts are distinct from the earlier

acts of product and manufacturing design being sued upon.”).


           In Mayor & City Council of Baltimore v. BP P.L.C., the

Fourth Circuit distinguished Sawyer in holding that the

defendant fossil fuel companies did not satisfy the causation

prong of § 1442.    952 F.3d 452, 467-68 (4th Cir. 2020).          The

court affirmed that while the plaintiff mayor and city sued the

defendants “for their contribution to climate change by

producing, promoting, selling, and concealing the dangers of

fossil fuel products,” defendants “failed to show that a federal

officer ‘controlled their total production and sales of fossil

fuels,’ or ‘directed them to conceal the hazards of fossil fuels

or prohibited them from providing warnings to consumers.’”            Id.

at 467 (quoting 388 F. Supp. 3d at 568-69).


           Defendants portray the acts that led WVSU to file this

action not as the contamination itself, but as the failure to

take corrective remediation actions, stating, “plaintiff alleges

that the defendants have not properly cleaned up contamination

allegedly emanating from the Institute Facility.”           Not. Rem.

¶ 62.   Characterizing the claims as the lack of remediation,

defendants assert that the “claims have a causal nexus to the

remediation work that defendants have performed and are



                                    48
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 49 of 51 PageID #: 2602



continuing to perform under the ongoing and continuing

supervision of the EPA.”      Id.   However, defendants acknowledge

that “[t]his dispute concerns contamination from a chemical

plant in Institute, West Virginia that plaintiff alleges has

seeped into groundwater underneath adjoining property

purportedly owned by [WVSU].”       Id. at p. 2.


           Unlike Sawyer, where “the Navy was aware of the

dangers of asbestos” and nonetheless “required the use of

asbestos in boilers for which it contracted with” the defendant

manufacturer, the EPA did not require or direct defendants to

take the actions that are at the heart of this suit.           860 F.3d

at 258.   The event sued upon here is the contamination of WVSU’s

property, not the subsequent EPA plan related to defendants’

facility administered and enforced under the State CA Permit

ultimately issued in 2019.      WVSU’s First Amended Complaint

states that defendants “contaminated the groundwater under

[WVSU] with three likely carcinogens, yet [defendants] refus[e]

to clean up the pollution and pay for the harm [they have]

caused the University . . . . The University brings this action

to compel Dow and others who operated the plant to clean up

their mess and pay for the damage they have done.”           Am. Compl. ¶

1.   It goes on to assert that “[a]cts and omissions by the

[d]efendants have directly and proximately caused . . .




                                    49
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 50 of 51 PageID #: 2603



dangerous chemicals to enter the groundwater under the

University’s property . . . . These acts and omissions include

but are not limited to the [d]efendants’ failure to take

measures adequate to prevent the [contaminants’] escape into the

groundwater, resulting in the migration of said chemicals to

[WVSU] property.”    Id. ¶ 20.


           Under the broadened standard of the amended federal

officer removal statute, defendants have not plausibly asserted

a “connection or association” between the charged acts and their

compliance with RCRA under the supervision of the EPA.            Inasmuch

as defendants have failed to demonstrate that they “acted under”

a federal officer or show a causal connection between the

charged conduct and asserted official authority, the court does

not have federal officer jurisdiction over this action.


                     IV.   Attorney’s Fees and Costs


           WVSU requests an award of costs and fees incurred as a

result of removal as authorized by 28 U.S.C. § 1447(c), which

states in pertinent part: “An order remanding the case may

require payment of just costs and any actual expenses, including

attorney’s fees, incurred as a result of the removal.”

“[C]ourts may award attorney’s fees under § 1447(c) only where

the removing party lacked an objectively reasonable basis for

seeking removal.    Conversely, when an objectively reasonable


                                    50
 Case 2:17-cv-03558 Document 74 Filed 06/01/20 Page 51 of 51 PageID #: 2604



basis exists, fees should be denied.”         Martin v. Franklin

Capital Corp., 546 U.S. 132, 141 (2005).         Despite plaintiff’s

contentions otherwise, the court finds that the defendants were

objectively reasonable in their removal of this action.


                              V.    Conclusion


           For the foregoing reasons, it is ORDERED that the

plaintiff’s motion to remand be, and it hereby is, granted and

this case is remanded to the Circuit Court of Kanawha County,

West Virginia.    It is further ORDERED that plaintiff’s motion

be, and it hereby is, denied as to the request for fees and

costs associated with this remand.


           The Clerk is requested to transmit this memorandum

opinion and order to all counsel of record and to any

unrepresented parties.


                                            ENTER: June 1, 2020




                                    51
